Citation Nr: 0318999	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and June 2000 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.  

In the appellant's substantive appeal (VA Form 9), dated in 
March 2002, the appellant indicated that he wanted a hearing 
at the RO before a member of the Board.  However, in April 
2002, the appellant withdrew this request after a hearing was 
conducted before a RO hearing officer.  

By an October 2001 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, 
claimed as a result of exposure to herbicides.  In a letter, 
dated in October 2001, the RO notified the appellant of the 
decision; he did not appeal the decision.  However, the Board 
observes that in a statement in support of claim, (VA Form 
21-4138), submitted by the appellant to the RO in January 
2003, the appellant raised the issue of entitlement to 
service connection for peripheral neuropathy, as secondary to 
his service-connected diabetes mellitus, and requested that 
his claim for service connection for peripheral neuropathy be 
reopened.  This matter has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's PCT is not related to his period of active 
service, to include any in-service herbicide exposure.  




CONCLUSION OF LAW

The appellant does not have PCT that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of PCT.  The records show that on June 
18, 1970, the appellant was treated for "several boils" on 
his buttocks.  According to the records, the appellant 
underwent two subsequent follow-up examinations, and that on 
June 26, 1970, it was noted that the appellant's boils were 
"slowly healing."  The records reflect that in August 1970, 
it was reported that the appellant had tinea corporis on his 
buttocks, back, and left arm, and that in September 1970, it 
was noted that he had multiple problems, including boils on 
his buttocks.  According to the records, in December 1970, 
the appellant underwent a separation examination.  At that 
time, the appellant's skin was clinically evaluated as 
"normal," and there was no other indication of any 
underlying PCT.  

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he had 
active military service from March 1969 to December 1970, 
which included 10 months and 18 days of foreign service.  The 
appellant's Military Occupational Specialty (MOS) was as a 
clerk typist, and he received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  

In a statement in support of claim (VA Form 21-4138), dated 
in September 1999, the appellant stated that in approximately 
July 1970, while he was stationed in Vietnam, he was working 
as a crane operator when he developed a "severe case of 
boils" on his buttocks.  The appellant noted that he was 
discharged from the military in 1970, and that in the 1980's 
and into the early 1990's, he noticed that the skin on his 
hands would "redden and crack" open.  He indicated that by 
1998, he had developed large water blisters on his fingers.  
According to the appellant, in July 1998, he was treated at 
the VA Medical Center (VAMC) in Little Rock and was diagnosed 
with "dishydrosis."  The appellant revealed that in 
November 1998, he was treated at the Dermatology Clinic at 
the Little Rock VAMC and was diagnosed with PCT.  He noted 
that in December 1998, he started on a regimen of therapeutic 
phlebotomies every other week to treat the PCT.  The 
appellant further stated that in February 1999, he was tested 
and diagnosed as being "homozygous for hemachromatosis."  

In November 1999, the RO received private medical records 
from the Ouachita Valley Family Clinic, from September 1985 
to March 1999.  The records show that in December 1991, it 
was noted that the appellant had a "ring worm lesion" on 
his right buttock and lortisone cream was prescribed.  The 
records also reflect that in February 1999, the appellant 
indicated that he had PCT.  

In November 1999, the RO received outpatient treatment 
records from the Little Rock VAMC, from March to October 
1999.  The records show intermittent treatment for the 
appellant's PCT.  According to the records, in July 1999, the 
appellant underwent an Agent Orange examination.  Following 
the physical examination, the appellant was diagnosed with 
the following:  (1) hemachromatosis, and (2) PCT.  

In December 2000, the RO received a letter from the 
appellant.  In the letter, the appellant stated that while he 
was stationed in Vietnam, he had received treatment for 
boils.  According to the appellant, it was his opinion that 
his in-service treatment for boils showed that he had 
something wrong with his blood while he was in Vietnam.  

In February 2001, the RO received a copy of a private medical 
record from a Dr. M.C.  The record shows that the appellant 
received medical treatment from Dr. C., from February 1971 to 
September 1975, for unrelated disorders.  

In June 2001, the appellant's wife submitted a statement in 
support of the appellant's claim for service connection for 
PCT.  She reported that when the appellant returned home from 
Vietnam, he had skin problems.  She also indicated that the 
appellant continued to have skin problems, and that in 
November 1998, he was diagnosed with PCT.  

In September 2001, the RO received inpatient and outpatient 
treatment records from the Little Rock VAMC, from November 
1998 to September 2001.  The records show intermittent 
treatment for the appellant's PCT.  According to the records, 
in June 1999, it was noted that the appellant started having 
complaints of blisters on his hands and dark spots appearing 
on his limbs beginning in November 1997.  The appellant was 
also having a "pinkish discoloration" in his urine and over 
the next few months, he visited numerous physicians.  It was 
reported that in November 1998, the appellant was diagnosed 
with PCT.

In September 2001, the RO received additional private medical 
treatment records from the Ouachita Valley Family Clinic, 
from March 2000 to January 2001.  The records show treatment 
for unrelated disorders.  

A private medical statement from W.A.D., M.D., at the 
Ouachita Valley Family Clinic, dated in March 2002, shows 
that at that time, Dr. D. indicated that he was the 
appellant's current physician.  Dr. D. stated that the 
appellant was seen by a Dr. N. on two occasions for skin 
problems, the first being in March 1976, and again in 
December 1979.  According to Dr. D., the appellant had a 
history of being exposed to Agent Orange during the Vietnam 
War.  

In April 2002, a hearing was conducted at the RO.  At that 
time, the appellant's wife testified that when the appellant 
returned home from Vietnam, he had skin problems.  
(Transcript (T.) at page (pg.) 4).  She stated that at 
present, the appellant still had the same skin problems.  (T. 
at pg. 5).  The appellant indicated that while he was serving 
in Vietnam, he developed boils on his buttocks.  (T. at pg. 
9).  He noted that his boils were lanced and drained, and 
that he was not hospitalized.  (T. at pages (pgs.) 9 & 10).  
According to the appellant, although he was told that a 
culture on the boils had been taken in order to find out what 
had caused them, he testified that he recognized that his 
service medical records were negative for any evidence of a 
culture report taken at that time.  (T. at pg. 10).  However, 
the appellant revealed that in his opinion, it was possible 
that some of his service medical records had been 
accidentally filed with the service medical records of 
another soldier who he had served with and who had his same 
last name.  (T. at pgs. 10-15).  The appellant indicated that 
from approximately 1970 to 1975, he received medical 
treatment from Dr. C., and that beginning in 1975, he started 
to receive treatment from the Ouachita County Family Clinic.  
(T. at pgs. 17 & 21).  He reported that in 1998, he sought 
treatment from the VA and was diagnosed with PCT.  (T. at 
pgs. 23 & 27).  

At the time of the appellant's hearing, the appellant 
submitted a copy of a letter, dated in June 1970, that he 
wrote to his grandmother while he was stationed in Vietnam.  
In the letter, the appellant noted that he was receiving 
treatment for boils on his buttocks and arm.  The appellant 
stated that he was waiting for the results of his "culture" 
test.  The appellant also submitted copies of private medical 
records from the Ouachita Valley Family Clinic, from March 
1976 to August 1984.  The records are negative for any 
findings of PCT.  According to the records, in March 1976, it 
was noted that the appellant had lesions of pityriasis.  The 
records further reflect that in December 1979, it was 
reported that the appellant had a fungus infection.  In 
addition, the appellant submitted a copy of an outpatient 
medical record from the Little Rock VAMC, dated in November 
1998.  In the November 1998 medical treatment record, it was 
noted that the appellant was treated after complaining of a 
chronic rash on his hands that would worsen after trauma.  
The physical examination showed scattered blisters and 
blister bases, and crusted papi and milia on bilateral 
posterior hands.  The assessment was PCT.  

In August 2002, the appellant underwent a VA examination.  At 
that time, the examining physician stated that he had 
reviewed the appellant's claims file.  The examiner indicated 
that the appellant had first started to develop skin lesions 
in approximately 1994, and that the lesions were diagnosed as 
dyshydrosis.  The examiner noted that although the appellant 
was treated, his symptoms continued and if he bumped the skin 
with the least bit of trauma, he developed an area of 
"denuded" skin.  According to the examiner, the appellant 
would then develop water blisters over his skin that would 
later become like bumps.  The blisters were primarily over 
the hands.  The appellant also noticed that at times, his 
urine was pink, and that at other times, it was dark.  The 
examiner stated that in 1998, the appellant was diagnosed 
with PCT, as well as hemochromatosis, and that he was started 
on phlebotomies.  According to the examiner, over a nine-
month period, the appellant had 22 phlebotomies, which were 
later reduced and he currently underwent a phlebotomy about 
three times a year.  The examiner noted that the appellant's 
lesions recurred periodically.  

The physical examination of the appellant's hands revealed 
that the skin was somewhat dry.  There were no blisters or 
lesions present.  Examination of the legs revealed 1+ 
pretibial edema.  There was a slight darkening of the spotty 
pigmentation over the lower extremities.  The diagnoses were 
the following:  (1) PCT, and (2) hemochromatosis.  The 
examiner stated that the appellant was in the service from 
1969 to 1970.  According to the examiner, the appellant first 
developed symptoms of PCT in 1994, and the diagnosis was 
established in 1998.  It was the examiner's opinion that the 
appellant's PCT did not occur in the military service, nor 
was it aggravated by his service.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board notes that a change in the law has taken place with 
respect to the adjudication of claims based upon exposure to 
Agent Orange during service in Vietnam.  On December 27, 
2001, the President signed the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-113, 
115 Stat. 976 (2001).  That new statute, in pertinent part, 
redesignated and amended 38 U.S.C.A. § 1116(f) to provide 
that, for purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent of the kind specified in section 1116, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, only if 
a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  McCartt 
v. West, 12 Vet. App. 164 (1999).  In other words, the 
presumption of exposure was applicable only if the veteran 
had one of the listed diseases specifically enumerated under 
38 C.F.R. § 3.309(e).  Now, the law as it currently stands 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, 
eliminating the requirement that a veteran must also have one 
of the conditions specifically enumerated under 38 C.F.R. § 
3.309(e) (2002).  The last date on which such a veteran shall 
be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  The Board further notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the VEBEA, 
eliminated the requirement that respiratory cancers must be 
manifested within 30 years following service in the Republic 
of Vietnam.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure.  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found 
at 38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

Furthermore, the Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442, 
41,448 (1996).  Nevertheless, the United States Court of 
Appeals for the Federal Circuit has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

As noted above, the appellant contends that while he was 
serving in Vietnam, he was exposed to Agent Orange.  The 
appellant maintains that due to his Agent Orange exposure, he 
developed a blood disease which caused him to develop PCT.  
In the alternative, the appellant contends that his currently 
diagnosed PCT originated while he was in the military.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant or his wife possesses 
medical expertise; nor is it contended otherwise.  Therefore, 
their opinion that the veteran's currently diagnosed PCT was 
ultimately caused by in-service Agent Orange exposure, or in 
the alternative, had its onset during service, is not 
competent evidence.  

In the instant case, the Board notes that service records 
confirm that the appellant had active service in Vietnam 
during the Vietnam era.  Therefore, the appellant is presumed 
to have been exposed to herbicides in service.  38 U.S.C.A. § 
1116(f).  In addition, the Board observes that PCT is a 
disease presumptively associated with herbicide exposure.  
However, establishing service connection by way of 
presumption for this disease requires manifestation to a 
compensable degree within one year after the last possible 
date of herbicide exposure in Vietnam.  38 U.S.C.A. § 
1116(a)(2)(E); 38 C.F.R. § 3.307(a)(6)(ii).  In this case, 
there is no evidence that the appellant suffered from PCT 
within the requisite time period.  In this regard, the Board 
notes that the appellant's service medical records are 
negative for any findings of PCT.  In addition, in the 
appellant's December 1970 separation examination, the 
appellant's skin was clinically evaluated as "normal," and 
there was no other suggestion of PCT.  Moreover, with respect 
to application of the presumption, the first medical evidence 
of the appellant's PCT is in November 1998, approximately 28 
years after the appellant's discharge from the military.  The 
Board observes that the Little Rock VAMC outpatient treatment 
records show that in November 1998, the appellant was first 
diagnosed with PCT.  

While the Board recognizes that the evidence of record 
includes a private medical record from Dr. C., which shows 
that the appellant received medical treatment from Dr. C., 
from February 1971 to September 1975, the Board notes that 
the treatment was for unrelated disorders.  In addition, the 
Board also recognizes that although the private medical 
records from the Ouachita Valley Family Clinic, from March 
1976 to August 1984, show that appellant received medical 
treatment for skin problems, notably for lesions of 
pityriasis in March 1976 and a fungus infection in December 
1979, the records do not show any PCT.  No medical 
professional has indicated that any of the findings in 
service, or even clinical findings made within a decade of 
the veteran's military service, represented PCT.  Indeed, the 
only competent evidence on this point-the VA examiner's 
opinion-indicates that PCT symptoms did not occur until 
1994.  Thus, in light of the above, as there is no indication 
that the appellant had PCT within one year following service 
in Vietnam, the presumptive provisions pertaining to 
herbicide exposure and PCT do not provide a basis for 
granting the claim of service connection.

Nevertheless, as indicated above, the appellant is not 
precluded from establishing service connection on a direct 
basis.  See Combee, supra.  However, after reviewing the 
evidence of record, the Board finds that the appellant's 
currently diagnosed PCT is not the result of injury or 
disease incurred in, or aggravated by, his military service.  
In this regard, the Board notes that as previously stated, 
the appellant's service medical records, including his 
December 1970 separation examination, are negative for any 
findings of PCT.  In addition, as stated above, the first 
medical evidence of the appellant's PCT is in November 1998, 
approximately 28 years after the appellant's separation from 
the military.  Moreover, the Board observes that in the 
appellant's August 2002 VA examination, the examiner 
affirmatively stated that the appellant first developed 
symptoms of PCT in 1994, and that the diagnosis was 
established in 1998.  The examiner further noted that it was 
his opinion that the appellant's PCT did not occur in 
military service, nor was it aggravated by his service.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, the Board recognizes that the evidence 
of record shows that the appellant has been diagnosed with 
PCT.  However, the Board observes that the competent medical 
evidence of record does not show that the appellant's 
currently diagnosed PCT is attributable to his period of 
active military service.  The Board gives significant weight 
to the VA examiner's opinion, not only because he reviewed 
the claims file, but because he was the only examiner to 
specifically provide an opinion on the salient question, 
namely whether PCT is somehow related to the appellant's 
military service.  It is reasonable to infer from the 
examiner's comments that PCT is not related to service, 
including in-service herbicide exposure.  Moreover, the 
conclusions reached by this examiner are consistent with the 
remainder of the record, which does not show a diagnosis of 
PCT until many years after the veteran's military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes the appellant's service medical records, a 
private medical record from Dr. C., showing treatment from 
February 1971 to September 1975, private medical records from 
the Ouachita Valley Family Clinic, from March 1976 to August 
1984, from September 1985 to March 1999, and from March 2000 
to January 2001, outpatient and inpatient treatment records 
from the Little Rock VAMC, from November 1998 to January 
2003, a private medical statement from Dr. D., dated in March 
2002, a VA examination report, dated in August 2002, lay 
statements, and hearing testimony.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at 
his personal hearing.  Moreover, in a July 2001 letter from 
the RO to the appellant, and in the November 2001 Statement 
of the Case (SOC), the appellant was informed of the 
enactment of the VCAA and its content.  The Board also finds 
that the discussions in the rating decisions, the statement 
of the case, the supplemental statement of the case, and in 
the letters sent to the appellant from the RO during the 
course of the appeal have informed him of the pertinent law 
and regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what was required of him, and what evidentiary 
development VA would undertake on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant a VA examination pertinent to his service 
connection claim.  In August 2002, the appellant underwent a 
VA examination, and a medical opinion concerning the etiology 
of the appellant's PCT was provided.  In addition, the Board 
recognizes that in the appellant's April 2002 hearing at the 
RO, he maintained that while he was stationed in Vietnam and 
was receiving treatment for boils, a culture was taken in 
order to determine what had caused him to develop the boils.  
The appellant reported that although his service medical 
records were negative for any culture report, it was his 
opinion that it was possible that some of his service medical 
records had been accidentally filed with the service medical 
records of another soldier who he had served with, and who 
had his same last name.  However, the Board notes that there 
is no suggestion in the record that when the RO received the 
appellant's service medical records in February 2000, that 
the RO did not receive the appellant's complete service 
medical records, or that any of his service medical records 
had been accidentally filed with the service medical records 
of another soldier that he served with who had his same last 
name.  In other words, there is no reasonable basis for 
thinking that service records exist that VA has not yet 
obtained.  Thus, the Board finds that the facts relevant to 
this appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.


ORDER

Entitlement to service connection for PCT is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

